DETAILED ACTION
This Office Action is in response to the amendment filed November 4, 2022 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 12-16, 19-20, 22, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al. (USP 9,346,160) in view of either Correll et al. (USPub 2019/0381670) or Crawley (USPub 2019/0079532).
Edinger teaches a detachable, self-contained robotic arm system comprising: a mounting subsystem (110) configured to releasable engage an operating platform (such as cover 310); a robotic arm subsystem (106) coupled to the mounting subsystem; a control subsystem (computer and power supply mounted on plate 204, lines 5-20 of column 4) coupled to the mounting subsystem and configured to effectuate movement of the robotic arm assembly; and a connectivity subsystem (connector) configured to detachably couple the detachable, self-contained robotic arm system to one or more external systems.
Edinger does not teach the operating platform is an autonomous mobile base.  However, it was well known in the art to configure a robotic device with an autonomous mobile base.  For example, Correll teaches a robot arm arrangement that can be configured with a fixed base as illustrated in Figure 1 or can be configured with an autonomous mobile base as illustrated in Figure 2.  Alternatively, Crawley teaches a versatile autonomous mobile base for a robotic arrangement.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure the operating platform of Edinger as an autonomous mobile base, as taught by either Correll or Crawley, motivation being to make the robotic arrangement more versatile by allowing it to perform functions requiring mobility.   
With respect to claims 2 and 19, Edinger teaches the connectivity subsystem includes one or more of: a data connectivity subsystem (electric cable and connector) configured to effectuate communication between the detachable, self-contained robotic arm system and an external control device; and a power connectivity subsystem (power supply) configured to provide external power to the detachable, self-contained robotic arm system.  
With respect to claims 3, 20, and 27, Edinger teaches the control subsystem includes an electric control subsystem.
With respect to claims 5, 22, and 29, Edinger teaches the control subsystem includes electronic controls or electronic actuators.  
With respect to claim 12, Edinger teaches the mounting subsystem is configured  to releasably engage the operating platform with one or more of: releasable fasteners (606); releasable clamps (702); and releasable grasping assemblies.
  With respect to claim 13, Edinger illustrates (Figs. 1 and 3) the robotic arm subsystem includes one or more of: an arm base assembly; a shoulder joint assembly coupled to the arm base assembly; an upper arm assembly coupled to the should joint assembly; an elbow joint assembly coupled to the upper arm assembly; a lower arm assembly coupled to the elbow joint assembly; a wrist joint assembly coupled to the lower arm assembly; and a gripper assembly coupled to the wrist joint assembly.
  With respect to claim 14, Edinger illustrates (Figs. 1 and 3) the shoulder joint assembly is configured to enable rotation about one or more of the X, Y and Z axis.  
With respect to claim 15, Edinger illustrates (Figs. 1 and 3) the elbow joint assembly is configured to enable rotation about one or more of the X, Y and Z axis.  
With respect to claim 16, Edinger illustrates (Figs. 1 and 3) the wrist joint assembly is configured to enable rotation about one or more of the X, Y and Z axis.  



Claim(s) 4, 6-11, 21, 23-26, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al. (USP 9,346,160) in view of either Correll et al. (USPub 2019/0381670) or Crawley (USPub 2019/0079532), as applied to claims 1,19, and 27 above, and further in view of Gilbertson et al. (USP 9,827,678).
Edinger does not teach the robot arm having a pneumatic device, a hydraulic device, vision system, audio system, or a conveyor arrangement.  
 With respect to claims 4, 6, 21, 23, 28, and 30, Gilbertson teaches a robot arm having one of an electric motor actuator, a pneumatic actuator, or a hydraulic actuator for controlling the movement of the arm.  For example, see paragraph spanning columns 22 and 23.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure the robot arm of Edinger with any one of an electric motor actuator, a pneumatic actuator, or a hydraulic actuator, as taught by Gilbertson, motivation being to provide a robot arm having predetermined torque and speed to perform a particular operation.   
With respect to claim 7, Gilbertson teaches a robot arm having a machine vision system to visually monitor areas proximate the robotic arm.  For example, see paragraph spanning columns 11 and 12.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure the robot arm of Edinger with a vision system, as taught by Gilbertson, motivation being to provide a robot arm having improved navigation with environment recognition.
With respect to claim 8, Gilbertson teaches a robot arm having an audio system (ultrasonic) to audibly monitor areas proximate the robotic arm.  For example, see first full paragraph in column 12. Ultrasonic is generally defined as sound frequencies above 20kHz.  The ultrasonic frequency range is typically inaudible to most, however ultrasound does not necessarily mean inaudible for some individuals.  For example, younger people are sometimes capable of hearing sound in ultrasonic range.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure the robot arm of Edinger with ultrasonic range sensors (audible), as taught by Gilbertson, motivation being to provide a robot arm having improved navigation with environment recognition.
With respect to claims 9-11 and 24-26, Gilbertson teaches a robot arm having a conveyor system (204,218), the conveyor system is configured to receive objects from and/or provide objects to the robotic arm subsystem, the conveyor system is capable of receiving a pallet.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure the robot arm of Edinger with a conveyor arrangement, as taught by Gilbertson, motivation being to provide a robot arm specifically adapted to perform a predetermined operation.

Response to Arguments
Applicant’s arguments with respect to the instant claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM C JOYCE/Acting Supervisory Patent Examiner of Art Unit 3658